DETAILED ACTION
The communication dated 12/15/2021 has been entered and fully considered.
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. U.S. Publication 2004/0163427 (henceforth referred to as Oh).
As for claim 1, Oh teaches a washing machine (paragraph [0006]; Fig. 1) comprising: a tub (paragraph [0006]; Fig. 1: part 5); an inlet (paragraph [0006]; Fig. 1: part 4), equivalent to the claimed water supply valve, configured to regulate a water supply pipe through which water is supplied; a detergent box (paragraph [0006]; Fig. 1: part 2) that is configured to accommodate an additive and that is connected to the water supply pipe and tub 5; a drum (paragraph [0006]; Fig. 1: part 6) rotatably disposed in tub 5; a circulation pump (paragraph [0027]; Fig. 3: part 20) connected to tub 5 and configured to pump water discharged from tub 5, circulation pump 20 comprising: a centrifugal impeller (paragraph [0030]; Fig. 5: part 21), equivalent to the claimed first impeller, a motor (paragraph [0027]; Fig. 3: part 40), equivalent to the claimed first pump motor, configured to rotate centrifugal impeller 21 in a first direction or a second direction that is opposite to the first direction, a chamber that accommodates centrifugal impeller 21 and that defines a passage rolled in the first direction, and an outlet port that extends from the chamber and that is connected to the passage, the outlet port configured to discharge water from the chamber (paragraph [0027]; Fig. 3); and a circulation passage (paragraph [0028]; Fig. 3: part 26), equivalent to the claimed circulating water supply device, connected to the outlet port and configured to spray water discharged from circulation pump 20 into drum 6 (paragraphs [0034]-[0037]; Fig. 3).
Examiner regards the operation of the claimed first pump motor as intended use of the apparatus’ structure. Motor 40 would be capable of rotating centrifugal impeller 21 in the second direction, and then to rotate centrifugal impeller 21 in the first direction such that water mixed with the additive is supplied into tub 5 (paragraphs [0034]-[0037]; Fig. 3). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 2, Examiner regards the operation of the claimed first pump motor as intended use of the apparatus’ structure. Motor 40 would be capable of rotating centrifugal impeller 21 in the second direction without spraying the water mixed with the additive into tub 5 (paragraphs [0034]-[0037]; Fig. 3).
As for claim 3, Examiner regards the operation of the claimed first pump motor as intended use of the apparatus’ structure. Motor 40 would be capable of rotating centrifugal impeller 21 in the first direction at a first speed, and rotate centrifugal impeller 21 in the second direction at a second speed that is greater than the first speed without spraying the water mixed with the additive into drum 6 (paragraphs [0034]-[0037]; Fig. 3).
As for claim 4, Examiner regards the operation of the claimed first pump motor as intended use of the apparatus’ structure. Motor 40 would be capable of repeatedly performing an operation comprising rotating centrifugal impeller 21 in the second direction and subsequently rotating centrifugal impeller 21 in the first direction (paragraphs [0034]-[0037]; Fig. 3).
As for claim 6, Oh further teaches that circulation passage 26 comprises: a nozzle configured to spray water into tub 5; and a circulation pipe that connects the outlet port and the nozzle (paragraph [0028]; Fig. 3).
As for claim 7, Examiner regards the operation of the claimed circulation pump as intended use of the apparatus’ structure. Circulation pump 20 would be capable of, based on centrifugal impeller 21 rotating in the second direction, mixing water with the additive within the chamber; and based on centrifugal impeller 21 rotating in the first direction, discharge the water mixed with the additive to the outlet port (paragraphs [0034]-[0037]; Fig. 3).
As for claim 8, Examiner regards the operation of the claimed washing machine as intended use of the apparatus’ structure. The washing machine would be capable of operation such that a second amount of water discharged through the outlet port while centrifugal impeller 21 rotates at a predetermined speed in the second direction is less than a first amount of water discharged through the outlet port while centrifugal impeller 21 rotates at the predetermined speed in the first direction (paragraphs [0034]-[0037]; Fig. 3).
As for claim 9, Examiner regards the operation of the claimed washing machine as intended use of the apparatus’ structure. The washing machine would be capable of operation such that the second amount of water discharged through the outlet port while centrifugal impeller 21 rotates in the second direction is less than a threshold amount for spraying water to tub 5 through circulation passage 26 (paragraphs [0034]-[0037]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. U.S. Publication 2004/0163427 (henceforth referred to as Oh).
Oh teaches the features as per above.
As for claim 5, Oh further teaches a drain pump (paragraph [0027]; Fig. 3: part 30) connected to tub 5 and configured to drain water discharged from tub 5 to an outside of the washing machine, wherein drain pump 30 comprises a frictional impeller (paragraph [0032]; Fig. 6: part 31), equivalent to the claimed second impeller, and motor 40 configured to rotate frictional impeller 31 (paragraphs [0034]-[0037]; Fig. 3).
Oh differs from the instant claims in failing to teach a second pump motor. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 10, Oh differs from the instant claims in failing to teach that the passage surrounds a circumference of centrifugal impeller 21. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711